DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues regarding claim 13 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 04/05/2022 that " referring back to the annotated version of Fig. 1A of Yang, the Office alleges that the first electrically conductive line 110 corresponds to the silicon layer and the second electrically insulative material 118 corresponds to the silicon nitride layer. Assuming arguendo that the elements of Yang can be mapped to the elements of claim 13 as the Office suggests, it is respectfully submitted that Yang is silent with respect to at least the aforementioned features of claim 13 for at least the reasons discussed with respect to claim 4.”.
However, the examiner disagrees. As in claim 13, “Chang teaches patterning the silicon layer (214a is silicon) to form a recess (215) in the silicon nitride layer (FIG. 2H, The spacers 216 are formed of dielectric materials, such as silicon nitride or SiCON.  Paragraph [0020]).”.  Claim 13 does not talk about etching at all which is claimed in claim4. Claim 13 talks about patterning to form a recss which is taught by Chang. So Applicant’s arguments are not persuasive and accordingly, the action is made final
All species requirements been withdrawn. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 1 and 20 are allowed. So, claims 2-7, 9-12 and 21 are allowed  as they are depending from claim 1 
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang; Guangjun (US PGpub: 2020/0111673 A1), herein after Yang, in view of Chang et al. (US PGpub: 2017/0229452 A1), herein after Chang.
Regarding claim 13, Yang teaches a method for fabricating a semiconductor arrangement, in FIG. 1A-1G and 3, comprising: forming a silicon nitride layer (118); forming a silicon layer (110) over the silicon nitride layer (Paragraphs [0027]-[0035]); and patterning the silicon layer to form a recess in the silicon nitride layer (FIG. 1A-1D) and a patterned silicon layer comprising a first silicon structure and a second silicon structure (Paragraph [0064]-[0087], FIG. 1G).
Yang does not explicitly teach patterning the silicon layer to form a recess in the silicon nitride layer.
However, Chang teaches patterning the silicon layer (214a is silicon) to form a recess (215) in the silicon nitride layer (FIG. 2H, The spacers 216 are formed of dielectric materials, such as silicon nitride or SiCON.  Paragraph [0020]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yang’s method with other teaching from Chang so that the method can increase production efficiency and lowers associated costs.
Regarding claim 14, Yang teaches the method of claim 13, comprising removing a first portion of the silicon nitride layer between the first silicon structure and the second silicon structure to expose a first portion of an oxide layer underlying the silicon nitride layer (Paragraphs [0064]-[0087]).
Regarding claim 15, Yang teaches the method of claim 14, comprising removing the first silicon structure to expose a second portion of the silicon nitride layer after removing the first portion of the silicon nitride layer (Paragraphs [0064]-[0087]).
Regarding claim 16, Yang teaches the method of claim 14, comprising forming a second silicon layer over the first portion of the oxide layer (Paragraphs [0064]-[0087]).
Regarding claim 17, Yang teaches the method of claim 16, comprising removing the first silicon structure to expose a second portion of the silicon nitride layer after removing the first portion of the silicon nitride layer (Paragraphs [0064]-[0087]).
Regarding claim 18, Yang teaches the method of claim 17, comprising removing the second portion of the silicon nitride layer to expose a second portion of the oxide layer (Paragraphs [0064]-[0087]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828